DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2020/0296627 A1 to Arvidson et al. (Arvidson), in view of Publication No.: US 2019/0229964 A1 to Ouchi et al. (Ouchi) as disclosed in the IDS.
As to Claims 1, 8, 15 and 22, Arvidson discloses an apparatus for wireless communication at a base station, comprising: 
a processor (Fig. 13, ‘processing unit 1301’),
 memory in electronic communication with the processor (Fig. 13, ‘memory 1310’); and instructions stored in the memory and executable by the processor to cause the apparatus to:
 	identify at least one of a scheduling delay or a power limit adjustment factor for uplink communication associated with a radio access technology (RAT) between a user equipment (UE) and the base station (‘the wireless device 10 and the radio network node 12 may then estimate delay of the first RAT, load in the first RAT, and/or determine capability of the wireless device 10. Furthermore, the radio network node 12 may assess whether the wireless device 10 is within coverage also for the alternative second RAT’, ¶ 0052; see also ¶s 0023 and 0053); 
transmit a set of grants for performing uplink communication between the UE and the base station associated with the RAT based at least in part on the identifying, the set of grants comprising at least one of the determined scheduling delay or the determined power limit adjustment factor (‘the radio network node 12 may then determine whether to use the second RAT for transmitting data associated with the first RAT. Embodiments herein aim to facilitate low energy consumption of the wireless device 10 and short delays of communication. Thus, the first RAT may be configured to minimize energy consumption, whereas the alternative second RAT may be configured based on the delay requirements, e.g. a normal DRX procedure and configuration of the first RAT is complemented with usage of the alternative second RAT, such as BLE’, ¶ 0053; see also ¶ 0077); and 
communicate with the UE using the RAT based at least in part on the set of grants (‘the receiving device and/or the transmitting device may then estimate delay of the first RAT, load in the first RAT, and/or determine capability of the receiving device. Furthermore, the transmitting device may assess whether the receiving device is within coverage also for the alternative second RAT’, ¶ 0121; see also ¶ 0074). 
Arvidson does not expressly disclose wherein the scheduling delay is based at least in part on a UE capability and the RAT is a New Radio (NR) RAT.
	However, Ouchi discloses wherein the scheduling delay is based at least in part on a UE capability and the RAT is a New Radio (NR) RAT (‘in a case that the terminal apparatus and/or the base station apparatus support capabilities regarding the LR and/or NR, a processing time (processing delay, latency) may be determined based on the length of the TTI (the number of symbols) used for the receive signal and/or transmit signal. Specifically, the processing time of the terminal apparatus and/or base station apparatus supporting the capabilities regarding the LR and/or NR may vary based on the TTI length for the receive signal and/or transmit signal’, ¶ 0235).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the scheduling delay is based at least in part on a UE capability and the RAT is a New Radio (NR) RAT’ as disclosed by Ouchi into Arvidson to effectively provide improved transmission efficiency in wireless radio communication system, Ouchi ¶ 0011.
As to Claims 2, 9, 16 and 23, Arvidson further discloses receive the power limit adjustment factor, wherein communicating with the UE using the RAT is based at least in part on the power limit adjustment factor (‘the wireless device 10 may receive configuration information from the radio network node 12 for configuring the first RAT for a minimal energy consumption in the wireless device 10, and the second RAT to fulfill a delay requirement’, ¶ 0082).
As to Claims 3, 10, 17 and 24, Arvidson further discloses wherein a value of the power limit adjustment factor is less than or equal to one (‘the wireless device compares the estimated delay with a threshold value. In case the delay is longer than the threshold the wireless device 10 transmits the feedback using the second RAT. In case the delay is equal or below the threshold the wireless device 10 transmits the feedback using the first RAT’, ¶ 0097).
As to Claims 4, 11, 18 and 25, Arvidson further discloses receive an indication of the UE capability from the UE, wherein the indication of the UE capability comprises a minimum scheduling delay for performing a power adjustment of a second RAT based at least in part on performing uplink communication with the base station using the RAT (‘the transmitting device then triggers the transmission of the data associated with the first RAT, to the receiving device, using the second RAT when the condition is fulfilled and thereby achieving the objective of minimizing the energy consumption and the latency in the wireless communication network. Hence, the receiving device receives data associated with the first RAT over the second RAT’, ¶ 0123); and 
determine the scheduling delay based at least in part on the indication of the UE capability, wherein the scheduling delay satisfies a determined threshold (‘the wireless device 10 may then determine whether or not to use the second RAT for data associated with the first RAT. E.g. the wireless device 10 may estimate the total delay, using the first RAT, for the data it wishes to send (72), and then use the second RAT if the estimated delay exceeds a configured threshold (73)’, ¶ 0060).
As to Claims 5, 12, 19 and 26, Arvidson further discloses communicate with the UE using the RAT based at least in part on a modified mapping that is based at least in part on the UE capability (‘thus, the first RAT may be configured to minimize energy consumption, whereas the alternative second RAT may be configured based on the delay requirements, e.g. a normal DRX procedure and configuration of the first RAT is complemented with usage of the alternative second RAT, such as BLE. The alternative second RAT is used to transfer e.g. downlink control information during times when the wireless device 10 is in a DRX Sleep state, i.e. during times when the wireless device 10 does not monitor the PDCCH and is not reachable from the radio network node 12 over the first RAT’, ¶ 0053).
Arvidson does not expressly disclose transmit information identifying a mapping between the scheduling delay and a scheduling delay command field in a downlink control indicator (DCI) for performing the uplink communication with the base station associated with the RAT.
However, Ouchi discloses transmit information identifying a mapping between the scheduling delay and a scheduling delay command field in a downlink control indicator (DCI) for performing the uplink communication with the base station associated with the RAT (‘the base station apparatus determines, based on these assumptions, a value of a transmit power control command to the physical uplink channel, and uses the PDCCH including the downlink control information format to transmit the determined value to the terminal apparatus. With this operation, power adjustment is made for the transmit power for the physical uplink channel/signal (or the uplink physical channel /physical signal) transmitted from the terminal apparatus’, ¶ 0404).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transmit information identifying a mapping between the scheduling delay and a scheduling delay command field in a downlink control indicator (DCI) for performing the uplink communication with the base station associated with the RAT’ as disclosed by Ouchi into Arvidson to effectively provide improved transmission efficiency in wireless radio communication system, Ouchi ¶ 0011.
As to Claims 6, 13, 20 and 27, Arvidson further discloses wherein the scheduling delay is greater than or equal to a minimum scheduling delay for the uplink communication associated with a Long Term Evolution (LTE) RAT (‘the first RAT may e.g. comprise LTE access or 5G access and second RAT may comprise Bluetooth Low Energy access.  The wireless device compares the estimated delay with a threshold value. In case the delay is longer than the threshold the wireless device 10 transmits the scheduling request using the second RAT. In case the delay is equal or below the threshold the wireless device 10 transmits the scheduling request using the first RAT’, ¶s 0063 and 0092).
As to Claims 7, 14, 21 and 28, Arvidson further discloses wherein the scheduling delay is greater than or equal to four milliseconds or a predefined value (‘the wireless device compares the estimated delay with a threshold value. In case the delay is longer than the threshold the wireless device 10 transmits the scheduling request using the second RAT. In case the delay is equal or below the threshold the wireless device transmits the scheduling request using the first RAT’, ¶ 0092).

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The use of “means plus function” language under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph has been noted in Claims 15-21 as supported at least in paragraphs 0011 and 0034 in the instant specification. These claims are being treated as invoking 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph.  The prior art elements which read on the "means for" limitations are structural equivalents, as there are insubstantial differences between the prior art structures and those of the instant specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463